*74memorandum
by the court.
The petition is dismissed as to the item of the claim of the plaintiff for five years’ constructive service upon appointment from civil life. The plaintiff relies for this pay upon the provisions of the act of March 3, 1899, 30 Stat. 1007, which provides for constructive service for all officers of the Navy appointed thereto from civil life; but the act also provides “ That nothing in this act shall operate to increase or reduce the pay of an officer now on the retired list of the Navy.” At the time of the passage of the act the plaintiff was on the retired list of the Navy. The fact that he was placed on the active list at different times can have no bearing upon his pay status as far as constructive service is concerned.
Judgment for plaintiff in the sum of $312, which he is entitled to receive as an officer in the grade of lieutenant of more than 15 years’ service from March 13,1917, to June 30, 1918.